DETAILED ACTION
The present Office Action is responsive to the Amendment received on February 22, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-7 are pending and are under prosecution.
Claim Rejections - 35 USC § 102
The rejection of claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Synthetic Biology, 2013, Chapter 2, pages 9-17), made in the Office Action mailed on November 22, 2021 is withdrawn in view of the Amendment received on February 22, 2022.
The rejection of claims 1, 4, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2011/0250649 A1, published October 13, 2011), made in the Office Action mailed on November 22, 2021 is withdrawn in view of the Amendment received on February 22, 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 2-7 under 35 U.S.C. 103 as being unpatentable over Li et al. (Synthetic Biology, 2013, Chapter 2, pages 9-17) in view of Young et al. (Nucleic Acids Research, 2004, vol. 32, no. 7, e59, pages 1-6; IDS ref), made in the Office Action mailed on November 22, 2021 is withdrawn in view of the Amendment received on February 22, 2022.  
Rejection – New Grounds, Necessitated by Amendment
The substance of the present rejection is the same.  However, because Applicants’ amendment rendered the above anticipation rejection of the above claims (including parent claim 1) moot, but nevertheless obvious under 103, all previously anticipated claims are now effectively rendered obvious as discussed below; and consequently, claims 2-7 which also depend from independent claim 1 are also rendered obvious for reasons also stated below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Synthetic Biology, 2013, Chapter 2, pages 9-17) in view of Young et al. (Nucleic Acids Research, 2004, vol. 32, no. 7, e59, pages 1-6; IDS ref).

    PNG
    media_image1.png
    739
    603
    media_image1.png
    Greyscale
With regard to claim 1, Li et al. teach a method of producing a double-stranded DNA fragment having a desired nucleotide sequence through amplification as depicted in their Figure 1 (reproduced left):
As seen, the artisans teach a plurality of oligonucleotides, going in sense and antisense directions, each of which having an overlapping region with one another, and together covering the entire, desired DNA sequence (see F1-Fn and R1-Rn).
	Li et al. teach that these plurality of oligonucleotide priers are involved in an overlap extension PCR, meeting the limitations of claim 1, steps (1) and (2).
	Li et al. further teach that the amplified products are re-amplified with additional outer primers, F1 and Rn, thereby meeting the limitations of claim 1, steps 3) and 4).
	Li et al. also explicitly teach that for the first PCR reaction (i.e., steps 1 and 2), the oligonucleotide primers used were in an equal concentration (“[f]or assembly PCR, mix 30 L reaction mixture containing 2 L mixed oligonucleotides (2 M), 1 X PCR buffer, 200 M dNTPs, and 0.5 U PrimeSTAR HS DNA polymerase” (page 14, section 3.2, step 2).
	Li et al. then teach that the amplified products from the first PCR are purified and then amplified using a primer set (“[u]se 1.5 L of crude extension mixture for PCR amplification using 0.5 M of the two outer primers in a final volume of 30 L and the same PCR conditions …”, page 14, section 3.2, step 4).
	Li et al. do not teach all possible PCR cycling conditions for all possible types of lengths and sequences that can be constructed via their method.
Consequently, Li et al. do not explicitly disclose that the first PCR reaction cycling conditions employ 2 to 20 cycles or those claimed by instant claims 2 and 3.
In addition Li et al. also do not teach that the second PCR cycling condition is those recited in instant claim 4.
Li et al. while employing one of Applicants’ contemplated DNA polymerase for their amplification (PrimeSTAR DNA polymerase), do not explicitly teach all other DNA polymerases which could be used for their PCR amplification reaction, such as the ones recited in claim 5.
Li et al. do not explicitly perform a further overlap extension PCR reaction (claims 6 and 7).
Young et al. also teach a method of performing gene synthesis via overlap extension PCR, wherein the artisans employ a first overlapping-PCR reaction, with the cycling conditions of 94oC for 30 seconds, 55oC for 30 seconds for 15 cycles (“15 cycles of 94oC for 30 s, 55oC for 30 s, and 72oC for 90s for oligonucleotides of 25 nt in length”, page 2, 2nd column, 1st paragraph), thereby meeting the limitation of claim 3.
With regard to claim 5, the DNA polymerase employed is Pfu DNA polymerase (see page 2, 2nd column, 1st paragraph).
With regard to claims 6 and 7, Young et al. teach constructing a larger synthetic DNA from multiple blocks of DNA fragments, which are then brought together for further overlap-extension PCR (see Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li et al. with the teachings of Young et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Li et al. teach a method of constructing a desired DNA sequence by two-step PCR, wherein the first PCR employs an equal concentration of overlapping forward and reverse primers (or sense/antisense) that overlap one another, wherein the reaction results in an assembled PCR product. The artisans then amplify the resulting product in a second PCR reaction with a set of 5’ flanking forward and reverse primers.
While Li et al. did not explicitly disclose all possible PCR cycling conditions such as the ones claimed in claims 2 and 4, Young et al. evidences that such determination is based on the construct of the primers:
“15 cycles at 94 oC for 30 s, and 68 oC for 2 min for oligonucleotide 50 nt in length, or 15 cycles at 94 oC for 30 s, 55 oC for 30 s, and 72 oC for 90 s for oligonucleotides of 25 nt in length” (page 2, 1st column)	 

In KSR, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Such is the case here as the length of the oligonucleotide fragments and the total length of the sequence being constructed directly requires a condition optimized for that reaction, based on the teachings of Li et al. and Young et al., said one of ordinary skill in the art would have been motivated to optimize the PCR cycling conditions which gave the most optimal amount of the amplified products from the first overlapping PCR reaction, rendering the PCR cycling conditions of claims 2 and 4 obvious.  Indeed, the fact that the PCR cycling conditions contemplated by instant claim 3 being taught by Young et al. more than evidences such a rationale.
Similarly, taking the amplified products from the first reaction in a second PCR reaction to further amplify them for use in a subsequent step, such as cloning the final product or employing them in a subsequent overlap reaction with intermediate fragments produced from separate blocks of reaction (also produced by method of Li et al.’s method) would have been an obvious step based on Young et al.’s suggestion of constructing a longer desired sequence into blocks of intermediate constructs which are assembled.
“It is conceivable that the mutation problem can only be solved by reducing the length of the oligonucleotides used to assemble the gene.” (page 1, 2nd column, 1st paragraph, Young et al.)

“reduce the length of oligonucleotides used for the gene assembly process to under 25 nt, and also eliminates the requirement for primer sequence or reaction condition optimization. Integral to the method is an enzyme-screening step to solve the mutation problem encountered in all current gene synthesis technologies. To date, this method has been successful in the synthesis of various genes ranging from 470 bp to 1.2 kb in length” (page 1, 2nd column, 2nd paragraph, Young et al.)
	In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Therefore, one of ordinary skill in the art would have predicted that performing the method disclosed by Li et al. in generating multiple intermediate blocks then combining them in a subsequent, additional overlap extension PCR reaction would have produced a longer DNA sequence with reduced potential errors, as taught by Young et al.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants state that the present invention is to provide an improved dual asymmetric PCR method that enables amplification of a double-stranded DNA fragment having desired nucleotide sequence through DA-PCR with more consecutive oligonucleotides, thus enabling accurate and efficient synthesis of a double-stranded DNA fragment with low cost (page 5, Response).
	Applicants state that DA-PCR is a two-stage/two-step DA-PCR wherein six or more alternately aligned oligonucleotides, corresponding to a double-stranded DNA fragment having a desired nucleotide sequence with equal concentrations involving annealing at higher temperature or those with annealing omitted (step 1), followed by a step of adding a primer set capable of amplifying the double-stranded DNA fragment of full length and performing PCR (step 2) (page 5, Response).
	Applicants argue that one of the feature of the claimed method is to set the number of PCR cycles of stage 1 to 2-20 cycles, which is less than usual (page 5, Response). Applicants contend that by utilizing less PCR cycles, amplification of non-specific DNA fragments can be prevented and that if the number of cycles in the PCR of stage 1 is too many, amplification of DNA that are not targeted is a concern, affecting the amplification results of PCR at stage 2, which Li et al. does not mention or explicitly teach (page 5, Response)
	Next, Applicants state that Young’s method contains three PCR steps: DA-PCR, OE-PCR, and full-length product amplification (page 5, Response).
	Applicants then discuss why three separate steps were necessary in Young’s method (page 6, Response).
	These arguments have been carefully considered but they are not found persuasive for the following reasons.
	The Office notes that the present obviousness rejection is based on Li et al. in view of Young et al.; not Young et al. in view of Li et al.
	Therefore, one of ordinary skill in the art, based on the teachings of Li et al. already would have had the teachings of employing two-stage gene assembly, that is, OE-assembly, and final product amplification (see above).
	The more pertinent question to consider would be whether one of ordinary skill in the art would have had only a limited knowledge of using the cycling conditions disclosed by Li et al., not having the ingenuity and creativity to consider other conditions known in the art; or said one of ordinary skill in the art would have had the skill and knowledge that cycling conditions affected a successful PCR reaction.
	The Office contends that one of ordinary skill in the art would have had the ingenuity, creativity and the skill necessary to arrive at the conclusion that the PCR conditions governing Li et al.’s would be subject to optimization.
This knowledge available in the art is demonstrated by Yong et al. who teach that overlap extension can be carried out in cycle numbers between 2-20.  In fact, Young et al. teach two reaction conditions involving amplification, both of which involve less than 20 cycles: 1) DA-PCR involving 20 cycles (see page 2, 1st column); and 2) OE-PCR involving 15 cycles (see page 2, 2nd column).
	Therefore, there would have been no question as to why one of ordinary skill in the art would not have considered other OE-PCR conditions of Li et al., when Young et al. explicitly taught an OE-PCR condition having less than 20 cycles.
	In addition, it is a well-known fact that long cycles of amplification reaction increases the chances of non-specific amplification products.  For example, real-time PCR is known to disregard an amplification cycle high Ct values (see Caraguel et al. (J. Vet. Design Invest. 2011, vol. 23, no. 1, pages 2-15):
“Generally, when a Ct value is obtained, the specimen tested is deemed to be positive.  Recently, however, there is an increasing tendency among laboratory operators to consider as negative (i.e., false-positive) any Ct values above an arbitrary cutoff value.  It is assumed that the high Ct value is generated by degradation of the probe-based fluorophore by cross contamination or by nonspecific amplification of background nucleic acids” (page 3, 1st column, Caraguel et al.)

	Therefore, determining an optimal the cycle number of a PCR cycle where the integrity of the PCR product is critical, would have been of high importance when producing the desired gene sequence of Li et al.
	MPEP 2144.05(II)(B) states that a particular parameter which has been recognized as a result-effective variable would be obvious to optimize if that variable was related to the effectiveness of a result achieved.
“The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.”

	As evidenced above, one of ordinary skill in the art would have recognized that cycle numbers in PCR was a result-effective variable which should be optimized.
	Lastly, the Office notes that when making an obviousness rejection, one of ordinary skill in the art need not combine every aspect of the teachings of the teachings being combined, but only those relevant portions which are needed to arrive at the claimed invention.
In Allied Erecting & Dismantling Co. v. Genesis Attachments, LLC, 825 F.3d
1373, 1381 (Fed. Cir. 2016) (internal citations omitted), the court stated the below:
“Additionally, Patent Owner’s argument that the Petition fails to explain why a POSITA “would combine particular components from the prior art in a specific way” seeks to impose a bodily incorporation requirement that is not required for obviousness. Prelim. Resp. 24. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference,” but rather whether “a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention.” 
	
	Similarly, in KSR (citation omitted), the Supreme Court stated:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 6, 2022
/YJK/